DAVIDSON, P. J.
Appellant was convicted of theft of hogs; his punishment being assessed at two years’ confinement in the penitentiary.
The record is before us without bills of exception. The only criticism of the conviction contained in the motion for new trial is the want of sufficient evidence to sustain the verdict of the jury and judgment of the court. We deem it unnecessary to review the statement of facts. We are of opinion that the evidence is sufficient, and that the jury did not err in finding appellant guilty under the evidence adduced.
The judgment is affirmed.